            IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF NORTH
CAROLINA, DONNA PERMAR, JOHN P.
CLARK, MARGARET B. CATES, LELIA             Civil Action No. 20-cv-457
BENTLEY, REGINA WHITNEY EDWARDS,
ROBERT K. PRIDDY II, WALTER
HUTCHINS, AND SUSAN SCHAFFER

                Plaintiffs,
               vs.
THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his
official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity
as SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official
capacity as MEMBER OF THE STATE
BOARD OF ELECTIONS; DAVID C.
BLACK, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; KAREN BRINSON BELL, in
her official capacity as EXECUTIVE
DIRECTOR OF THE STATE BOARD OF
ELECTIONS; THE NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION; J.
ERIC BOYETTE, in his official
capacity as TRANSPORTATION
SECRETARY; THE NORTH CAROLINA
DEPARTMENT OF HEALTH AND HUMAN
SERVICES; MANDY COHEN, in her
official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES.

                Defendants,
PHILIP E. BERGER, in his official
capacity as PRESIDENT PRO TEMPORE

                                   1



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 1 of 29
OF THE NORTH CAROLINA SENATE;
TIMOTHY K. MOORE, in his official
capacity as SPEAKER OF THE NORTH
CAROLINA HOUSE OF REPRESENTATIVES,

                  Defendant-Intervenors.

                 REPLY DECLARATION OF DR. MEGAN MURRAY

       I, Megan Murray, hereby declare as follows:

       Airborne Transmission of SARS-CoV-2

       1.    Dr. Plush argues that airborne transmission of SARS-

CoV-2 is controversial and has not been established. This is

an important point because airborne (or aerosol) transmission

is    less   amenable     to   easily-implemented     infection     control

measures      than   is   transmission     through    large    respiratory

droplets, and this therefore makes polling booths and other

closed spaces more dangerous than they might be otherwise.

       2.    To clarify this controversy, it is necessary to

distinguish between airborne and droplet-based transmission

of respiratory infections. When someone with a respiratory

infection coughs, sneezes, talks or sings, they eject mucus

and     saliva    droplets      from   their    mouths.     These    virus-

containing droplets are thought to measure between 5 and

10 micrometers. If ejected droplets are not blocked by a

hand over the mouth or a mask, they may land on people or



                                       2



      Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 2 of 29
objects in the immediate vicinity. In general, droplets

over 5 micrometers have been considered unable to travel

more than 1-2 meters (3-6 feet) and this is the basis for

the 6-foot rule recommended by the WHO and other health

agencies [1]. Droplets larger than 5 micrometers are usually

thought to fall quickly to the ground whereas small droplets

can dehydrate and linger as “droplet nuclei” in the air, where

they behave like an aerosol and thereby expand the spatial

extent      of   emitted      infectious     particles     [2].    The      WHO

classifies particles of less than 5 µm as aerosol and those

greater     than   5    µm   as   droplets   but   there   is   significant

variation in the literature regarding the classification of

the     lower    size    limit     of   droplets    with    some    studies

demonstrating that even particles with a diameter of more

than 10 µm can remain airborne long enough so that it is not

appropriate to consider them vehicles of transmission by

the “droplet” route [3].

       3.    Bahl et al. recently conducted a systematic review

of the evidence for the horizontal distance travelled by

droplets and the guidelines based on these data [4]. They

found that the evidence base for the 1-2 meter rule was

sparse. Of ten studies on horizontal droplet distance, eight

                                        3



      Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 3 of 29
showed droplets travel more than 2 m (≈6 ft), in some cases

more than 8 meters (≈26 ft). Several studies of SARS-CoV-2

support aerosol transmission, and one study documented virus

at a distance of 4 meters (≈13 ft) from the patient. They

also provide evidence that despite guidelines that suggest

otherwise, infections cannot be neatly classified into the

droplet versus airborne transmission routes and they argue

that     the    weight    of   combined    evidence    supports    airborne

precautions against Covid-19.

       4.      Several other recent studies provide support for

this     theory.    These      are   reviewed   by    David    Helfgott     in

Infectious Disease Advisor and I cite from this article [5]:

“In a study by van Doremalen et al, experimentally-generated

aerosol particles with SARS-CoV-2 were found to have virus

that was viable in cell culture throughout the 3 hours of

aerosol testing [6]. Such laboratory-generated aerosols may

not    be   exactly      analogous   to    human-exhaled      aerosols,     and

measurement of virus exhaled from patients with COVID-19

infection has been reported in several studies. In China,

aerosol particles were isolated from air samples collected

from various areas in 2 hospitals and from outdoor spaces in

Wuhan; virus genome was detectable in some aerosols but at

                                       4



      Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 4 of 29
very low concentrations [7]. A study at another hospital

detected SARS-CoV-2 RNA in 35% of aerosol specimens from the

intensive care unit and in 12.5% of specimens obtained from

a COVID-19 ward [8]. An epidemiologic analysis from China

concluded that cases of COVID-19 traced to possible shopping

mall exposure may have occurred via aerosol [9]. In a study

from Iran, air samples taken from a distance of 2 to 5 m from

patient beds were negative for SARS-CoV-2 RNA [10]. However,

a   study   from   the   University      of   Nebraska    Medical   Center

demonstrated SARS-CoV-2 genome in 63.2% of air samples from

rooms of 11 patients infected with COVID-19, with some samples

obtained at distances >6 ft from the patient, and in 66.7% of

12 air samples obtained from hallways outside the patients’

rooms [11].” More recently, Stadnytski and colleagues used

highly sensitive laser light scattering to show that loud

speech can emit thousands of oral fluid droplets per second;

these were measured to have a diameter of approximately 4 µm

diameter, leading the investigators to conclude that there is

a   substantial     probability     that      normal     speaking   causes

airborne virus transmission in confined environments [12].

     5.     In conclusion, the mode respiratory transmission

of SARS-CoV2 is incompletely understood, but there is growing

                                     5



    Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 5 of 29
evidence      that    transmission   can     occur   through   both    large

droplets and by smaller particles (aerosols).                   Given the

possibility      of    aerosol-based       spread,   precautions      against

Covid-19 should include those designed to reduce airborne

spread.

       Hospitalization Rate

       6.     Dr. Plush notes from his own clinical experience in

New Jersey, and current numbers of confirmed and hospitalized

patients in North Carolina that 5% of the current active

infections are severe enough to require hospitalization, and

he goes on to note that this figure is lower than the 39%

considered at higher risk for serious complications. I note

that    Dr.     Plush’s   experience        is   consistent    with    large

epidemiologic studies from the CDC for younger age groups,

and that hospitalization rates increase with age, as shown in

the figure on the next page.




                                       6



   Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 6 of 29
      Hospitalization Rates of Covid-19 by Age.      [27]
      (MMWR.Covid.net)




    7.     However, the proportion of confirmed Covid-19 cases

that are hospitalized depends on who is being tested and

therefore is likely to vary from place to place depending on

whether    the     denominator         for        these   estimates     includes

asymptomatic people who were detected through screening. In

areas where testing has been extended to people without

symptoms   of    illness,        the    proportion        of   people   who   are

hospitalized is much lower than when only the ill are tested.

Notably, current estimates are that only 10% of all people

with infection are detected [13].



                                          7



   Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 7 of 29
    8.     In a recent study from the New England Journal of

Medicine, investigators reported on an observational, cohort

study    that   included   patients     seen   at   Louisiana     health

facility between March 1 and April 11, 2020, who tested

positive for SARS-CoV-2. Among the 3626 patients who tested

positive, 39.7% of the patients were hospitalized with 29.6%

of white patients and 41.6% of black patients hospitalized

[14].

    Possible interventions to limit transmission risk
    during voting

    9.     Dr. Plush argues that the risk of infection at

polling stations can be eliminated if CDC guidelines for

infection control are followed: “By wearing a mask, using

hand sanitizer, keeping a safe distance from others and

refraining from touching their nose, mouth, and face at the

polling station, voters can essentially eliminate the risk of

catching the virus while voting in person.”            I consider each

of these interventions and the evidence for their efficacy on

preventing transmission.

    10. Masks. The evidence on the efficacy of masks in

preventing transmission of respiratory viruses is mixed and

depends on the type of mask worn and the circumstances of an

exposure. Face masks fall into several distinct categories:
                                    8



   Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 8 of 29
disposable N95 and equivalent respirators are test-fitted

devices     designed     to    filter       small       airborne        particles,

including aerosols. Surgical or medical masks are loose-

fitting, fluid-resistant coverings that create a physical

barrier, blocking larger particles. Cloth masks are non-

medical face coverings that vary with regard to filtration

and fluid resistance depending on the material used, the

number of layers, and fit. Most studies of cloth masks have

evaluated 12-16 layer cotton masks used in Asia but these are

not standard in the US and to my knowledge, there have been

no   systematic      trials   of   cloth        masks    with    fewer     layers

published to date. Many US-based cloth masks are single layer.

      11. Dr. Plush refers to two different systematic reviews

on the efficacy of masks in preventing viral respiratory

infections. Systematic reviews are compilations of previous

studies that address a specific research question and which

summarize      all     the    evidence          that    fits     pre-specified

eligibility      criteria.     Based       on    my    reading     of    the   two

systematic reviews that Dr. Plush cites, I reach somewhat

different conclusions than he did.               MacIntyre et al. reviewed

19 randomized controlled studies of face masks (ie. studies

which randomly assign people to wear face masks or not), 8 of

                                       9



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 9 of 29
which were among community residents, 6 among health care

workers   and    5    in   people       with      infection   (source      control

studies) to prevent infection of their contacts. For HCWs,

the   study     reported        “there       is   evidence    of    efficacy      of

respirators (defined as N95 masks) if worn continually during

a shift, but no evidence of efficacy of a (non-N95) mask.”

The studies in community members all looked at “medical”

masks,    and    none      of    the     8    studies     conducted       found   a

statistically        significant        benefit      to   face     mask   wearing,

although several demonstrated a trend for protection that did

not meet the statistical criteria necessary to report an

effect. Several studies showed that relatively few community

members assigned to the mask intervention adhered to the

established      protocol         for        mask    wearing.        Wearing      of

medical/surgical masks by source cases did show a modest

effect in reducing household infection in several of the

studies summarized [15].

      12. Liang and colleagues performed a meta-analysis which

pooled the data from multiple studies and re-calculated the

effect estimate based on the pooled sample size. This study

found an overall relative risk of .35 which suggested that

the protective efficacy of mask wearing is 65%. However, the

                                         10



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 10 of 29
study   included     both     randomized         clinical        trials   (which

reported    a   relative    risk      of    .67,    suggesting        protective

efficacy of 33%) and observational studies which reported a

relative risk of .24 or 76% efficacy. RTCs are much more

likely to be unbiased so this differential suggests that

people who wear masks by choice are likely to have a lower

risk of infection in general that cannot be attributed to the

mask.

      13. Furthermore, some of the studies used N95 masks,

others medical/surgical masks and in others, the type of mask

was not specified. Liang did not provide individual estimates

for   the   efficacy   of     each    type    of    mask    so    there   is   no

additional      information    here    on    the     amount      of   protection

afforded by the type of cloth masks used in the US [16].

      14. In another recent study published in the Lancet, Chu

and   colleagues    reviewed       data     on     preventive      measures    as

reported in 172 observational studies on SARS, MERS and Covid-

19. This study found an overall relative risk of .33 in mask

wearers compared to non-wearers but notes that the effect for

N95 masks was more extreme than for medical/surgical masks

and even more extreme than for single layer cloth masks.

However, they do not provide direct estimates of the efficacy

                                      11



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 11 of 29
of cloth masks. The study also found that maintaining at least

one-meter       distance     from    an      infected    person    reduced

transmission by about 80% and that this protection increased

two-fold with each further meter of separation. The authors

conclude:      “These    data   suggest      that   wearing   face    masks

protects people (both health-care workers and the general

public) against infection by these coronaviruses, and that

eye protection could confer additional benefit. However, none

of   these    interventions     afforded      complete   protection    from

infection, and their optimum role might need risk assessment

and several contextual considerations [17].” (emphasis added)

       15. Hand Hygiene. There is less data available on hand

sanitizers and the prevention of Covid-19. Hand sanitizers

have been shown to effectively reduce viable virus on hands,

but there have been no clinical trials to assess how this

impacts transmission. Hand washing works if an uninfected

person’s hands are contaminated with Covid-19 either from

touching      another    person     or     from   contaminated    objects.

However, the CDC notes “transmission of coronavirus occurs

much more commonly through respiratory droplets than through

objects and surfaces, like doorknobs, countertops, keyboards,

toys, etc. [18]” Experts currently acknowledge that it is not

                                      12



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 12 of 29
yet possible to know how much hand hygiene contributes to

disease risk. As quoted by The New York Times, Dr. Osterholm

of    the   University     of    Minnesota’s    Center    for   Infectious

Disease Research and Policy said “he’s spent his 40-year

medical career trying to convince people to be more diligent

about washing their hands to prevent disease — so he doesn’t

want to say it’s not important. But he believes that social

distancing will prevent the majority of Covid-19 infections

[19].”

       16. Staying home when sick. The CDC guidance cited by

Dr. Plush also recommends that people should not come to

polling stations if they are ill. This will certainly reduce

the opportunity for transmission events from these people to

other voters. However, if these people had not requested mail-

in voting ballots before they developed symptoms or tested

positive      for    Covid-19,    they     would   then   be    unable      to

participate in the election. As above, since older people,

people of color, and those with co-morbidities are more likely

to be ill with Covid-19 at any specific time point, this means

this     group      will   be    differentially     affected      by     this

stipulation. Furthermore, current estimates suggest that only

one in ten people with Covid-19 is detected with the remainder

                                      13



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 13 of 29
having        either    mild   or    asymptomatic      infection.     These

individuals would be physically able to vote in person and

may unwittingly spread infection if they did show up at the

polls. Thus, while this intervention of self-isolating when

sick will disenfranchise some voters, it is unlikely to have

a major impact on transmission at polling places.

       In summary, the impact of the interventions that Dr.

Plush describes depends entirely on what kinds of masks are

worn, how compliant users are, whether other people rather

than the wearer are complying with mask-wearing, how well

polling booths can maintain distance between people, and how

much    transmission      is   mediated     by   aerosols   versus    large

respiratory droplets. Mask wearing has been a matter of major

disagreement in North Carolina, where some local politicians

and community groups have protested against the requirement

to     wear    masks.    For   example,     Keith      Kidwell,   a   state

representative from Chocowinity in eastern North Carolina,

argued on the House floor that wearing a mask was a personal

decision: “I will not wear a mask, I don’t care what the

governor says,” Kidwell said. Per news reports, a local group

that    held     a   protest   in   front   of   the   state   legislature

“represented a not-insignificant portion of the population

                                      14



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 14 of 29
that not only dismisses the call to wear masks to slow the

spread of the virus, but views the mandate as an intrusion on

their constitutional rights [20].”              Given the resistance to

mask-wearing that has emerged in many communities including

in    North    Carolina,    it    would    be   difficult   to   ensure     a

vulnerable person’s safety by mandating that others must wear

masks either while waiting in line or within polling stations.

Furthermore, as of now, it will be illegal to wear a mask in

public in North Carolina after August 1.

       CDC guidelines on accommodations for voting

       17. Dr.     Plush   also    notes    that   compliance    with   CDC

guidelines will effectively reduce transmission risk to zero.

Importantly, the CDC guidelines also include recommendations

about in person voting and note a “lower risk in election

polling settings include those with:

          •   a wide variety of voting options

          •   longer voting periods (more days and/or more
              hours)
          •   any other feasible options for reducing the number
              of voters who congregate indoors in polling
              locations at the same time [21]”

       18. Other      recommended         practices   include     ensuring

adequate ventilation at each polling site, increasing the

number of polling locations available for early voting and

                                      15



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 15 of 29
extending the hours of operation, maintaining or increasing

the total number of polling places available to the public on

election day to improve the ability to social distance,

minimizing lines as much as possible, especially tightly-

spaced queues in small indoor spaces and limiting the number

of voters in the facility by moving lines outdoors if weather

permits or using a ticket system for access to the facility.

Suggested modified procedures include increasing the distance

between voting booths to ensure that voters remain 6 feet

apart, ensuring sufficient space for social distancing and

other measures, identifying larger facilities for use as

future polling places, modifying the polling location layout

to   ensure    voters    move   in   one   direction    while    in    voting

locations and to avoid bottlenecks, such as single doors for

entry    and   exit,    notifying    voters    of   changes     to    polling

operations, including the availability of alternative voting

options that minimize contact and ensuring that any changes

to operations do not limit accessibility to voters with

disabilities.

       19. It is important to note that it may be difficult or

even impossible for polling stations to accommodate all of

these safeguards. At the recent state election in Kentucky,

                                      16



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 16 of 29
the state responded to constraints caused by Covid-19 by

reducing    the    number    of   polling         locations    rather      than

increasing them -         from a former average of around 3,700

locations to 170 locations, with the state’s two most populous

counties having just one in-person polling location each.

    Empirical data on Wisconsin elections

    20. In addition to these studies and recommendations,

there is some empirical evidence that in-person voting can

increase Covid-19 risk.           Wisconsin held an election for

national primaries and state positions on April 7, 2020 in

which mail-in voting was allowed and a large portion of the

electorate chose that route with an estimated 1.1 of the 1.55

million    total    voters   submitting          absentee    votes.   In    the

aftermath   of     that   election,        the   Wisconsin    Department     of

Public Health conducted contact tracing that identified 71

confirmed cases of COVID-19 among people who may have been

infected during the election. Dr. Plush notes that these

people may have been infected elsewhere and that is certainly

possible although difficult to verify.

    21. Two studies suggest that voting did not lead to a

“surge” in Covid-19 cases after the election while a third

more recent study found a significant association between in-

                                      17



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 17 of 29
person voting and the spread of COVID-19 two to three weeks

after the election. I will briefly review and critique these

studies. On April 28, Berry et al, posted a pre-print on the

server, Medrxiv, that showed that the number of reported

Covid-19 cases reported in Wisconsin in a fourteen-day period

following the election did not exceed the rates reported prior

to that period. This study did not consider infections that

were detected more than 14 days after the election and thus

only looked at infections that occurred on the day of polling

and not the indirect effect of further transmission from

people who were infected on election day. The report looks at

temporal changes in Covid-19 in a single location without

assessing other possible factors associated with changes in

incidence over that time period [22].




                                   18



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 18 of 29
                                                Rate of new Covid-19 Cases
                                                following April 7 Wisconsin
                                                Election from Berry et al.




    22. On April 29, Leung et al. also posted a pre-print

in which they estimated the number of transmission events

that took place on April 7 based on the number of reported

cases   that   occurred   after   a        delay    meant     to    capture   the

incubation     period   and   delay        in   patient     presentation      and

subsequent reporting of Covid-19 [23]. These authors used a

deconvolution method to estimate the number of transmission

events that occurred on election day. Based on this analysis,

the authors also found no association between the election

and Covid-19 case rates.




                                      19



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 19 of 29
                                        Number of confirmed cases of
                                        Covid-19 following April 7
                                        Wisconsin Election from
                                        Leung et al.




Note that the graphic shown below corresponds to the longer-

term data provided by the Wisconsin Department of Health

Services which shows a rise in cases beginning around May 21

and including a subsequent period that was not captured in

the Berry or Leung data.




                                                      Number of confirmed cases of
                                                      Covid-19 following April 7
                                                      Wisconsin through June 18




                                   20



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 20 of 29
    23. Cotti et al. conducted a third study which differed

from the previous two in that 1) it compared county-level

data on the proportion of people voting in-person and the

proportion    of     Covid-19    tests     that   were   positive;    2)   it

extended the time period assessed until May 3; 3) it factored

measures      of     social      distancing        and    county-specific

demographics (population, population density); and 4) it used

the proportion of tests that were positive rather than just

positive     cases    to   control    for    temporal     differences      in

testing. This study found that counties with higher than

average in-person voting had twice the rate of Covid-19

positive tests in the weeks that followed the election. Across

a range of exploratory models, the team found a large post-

election increase in Covid-19 cases in counties that had more

in-person votes per voting location, all else being equal.

They also noted a decrease in the number of new positive

Covid-19   cases     in    counties   with    relatively    more     mail-in

absentee votes after accounting for differences in in-person

voting,    county-level         COVID-19     testing,     and   population

measures. I consider this third paper a much more rigorous

and persuasive study given the thorough attempt to determine

the relationship between the amount of in-person voting per

                                      21



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 21 of 29
polling station and subsequent Covid-19 diagnoses in the

relevant    counties.      The     quantitative     comparison       between

different counties with different levels of in-person voting

and subsequent outcomes makes this a more reliable approach

than a simple time series that does not adjust for other

factors    as   in   the   first   two    studies   cited.    I    therefore

conclude that in-person voting in Wisconsin did indeed pose

a risk to voters [24].

    24. Notably, this occurred despite rigorous attempts by

the state to ensure voting safety for the approximately

440,000 people who voted in person. In a memo to the Wisconsin

Elections       Commission,      Meagan    Wolfe,    the      Commission’s

Administrator, reported on a long list of measures taken and

products     obtained      to    address    sanitation       and    personal

protective gear [25]:

    Wisconsin’s 72 county clerks played a key role in
    distributing supplies to more than 2,000 polling places.
    Supplies that were distributed include:

            • Over 8,000-liter bottles of liquid 70% ethyl
            alcohol solution that was used as a hand and surface
            sanitizer. The solution was sourced from a local
            distillery as all other state and national supply
            chain options were exhausted
            • Over 10,000 16oz plastic spray bottles and printed
            labels for the bottles for the liquid alcohol
            solution


                                     22



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 22 of 29
            • 500,000 isopropyl alcohol wipes for use on voting
            equipment and electronic touchscreens.
            • Surgical masks for poll workers
            • Latex gloves for poll workers
            • 1.5 million ballpoint pens so that each voter would
            have their own to sign the poll book and mark their
            ballot
            • ~2,000 rolls of painter’s tape to facilitate
            social distancing
            • 10,000+ social distancing and public health signs

       The National Guard helped with the packaging and
       distribution of supplies from the stockpile in Madison
       to regional facilities around the state. The counties
       then drove to the regional facilities, or coordinated
       pick up in vehicles large enough, to bring the supplies
       back to the county office for distribution to the
       municipalities and/or each polling place.

       In summary, despite labor-intensive and costly efforts

to    maintain      the   safety    of    in-person        voting    during    the

Wisconsin election, a rigorous study provides support for the

contention        that      this      election         increased        Covid-19

transmission.

       Black Lives Matter Protests and Covid-19

       25. Dr. Plush also raises a point about protests in

support of Black Lives Matter and the spread of Covid-19.

Specifically, he cites a paper from the National Bureau of

Economic     Research     that     concluded       “that    the     protests   had

little     effect    on   the    spread       of   COVID-19   for     the   entire

population of the counties with protests during the more than


                                         23



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 23 of 29
three weeks following protest onset.”34 He states that “this

counters the predictions that the protests would bring broad

negative public health consequences and demonstrates that

people   can    remain     relatively        safe    in    a   wide   variety    of

settings.” Importantly, however, the study that he cites also

provides data that supports a different interpretation of the

lack    of   effect   of    the   protests          on    increasing       Covid-19

transmission. The study compared both social distancing data

(from    Safe   Graph,      Inc.,   which           provides     an   anonymized

population movement dataset of nearly 45 million smartphone

devices aggregated to the census block, county, and state

levels) and Covid-19 incidence in 315 cities that had protests

with 34 cities that did not. The authors demonstrate that

cities with protests saw an increase in social distancing

behavior for the overall population relative to cities that

did not and that this increase was commensurate with modest

evidence of a small longer-run case growth decline. The

investigators     speculate       the        overall      increase    in    social

distancing may have been due to fear of Covid-19 transmission,

fear of violence during the protests, or problems with blocked

streets that might have led to transportation delays [26].

These data are shown in the figure below drawn from the paper.

                                        24



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 24 of 29
    26. Thus, while it is true that the protests did not

increase Covid-19 infection rates, this is likely to have

been the result of self-imposed restrictions in movements on

the part of residents of the affected cities. A similar result

would not be an optimal outcome of the upcoming election if

it means that people do not vote because they are afraid to

go out. Furthermore, transmission risks are expected to be

higher in indoor spaces without direct exposure to ultra-

violet light from sunlight.




                                   25



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 25 of 29
    I declare under penalty of perjury under the laws of the

United States of America that the foregoing Declaration is

true and correct to the best of my knowledge.

         Executed on the _2nd___ day of July, 2020.




                           _______________
                            Megan Murray




                                   26



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 26 of 29
                                References

1.  WHO, Infection prevention and control of epidemic- and
    pandemic-prone acute respiratory diseases in health
    care. 2014; Available from:
    https://www.who.int/csr/bioriskreduction/infection_cont
    rol/publication/en/
2.  WELLS, W.F., ON AIR-BORNE INFECTION*: STUDY II.
    DROPLETS AND DROPLET NUCLEI. American Journal of
    Epidemiology, 1934. 20(3): p. 611-618.
3.  Hinds, W.C., Aerosol technology: properties, behavior,
    and measurement of airborne particles. 2012: John Wiley
    & Sons.
4.  Bahl, P., et al., Airborne or Droplet Precautions for
    Health Workers Treating Coronavirus Disease 2019? The
    Journal of Infectious Diseases, 2020.
5.  Helfgott, D.C. Respiratory Transmission of SARS-CoV-2:
    What Do We Really Know? COVID19 2020 April 22, 2020
    [cited 2020 July 1]; Available from:
    https://www.infectiousdiseaseadvisor.com/home/topics/co
    vid19/respiratory-transmission-of-covid19-coronavirus/.
6.  van Doremalen, N., et al., Aerosol and Surface
    Stability of SARS-CoV-2 as Compared with SARS-CoV-1.
    New England Journal of Medicine, 2020. 382(16): p.
    1564-1567.
7.  Liu, Y., et al., Aerodynamic Characteristics and RNA
    Concentration of SARS-CoV-2 Aerosol in Wuhan Hospitals
    during COVID-19 Outbreak. bioRxiv, 2020: p.
    2020.03.08.982637.
8.  Guo, Z.D., et al., Aerosol and Surface Distribution of
    Severe Acute Respiratory Syndrome Coronavirus 2 in
    Hospital Wards, Wuhan, China, 2020. Emerg Infect Dis,
    2020. 26(7): p. 1583-1591.
9.  Cai, J., et al., Indirect Virus Transmission in Cluster
    of COVID-19 Cases, Wenzhou, China, 2020. Emerg Infect
    Dis, 2020. 26(6): p. 1343-1345.
10. Faridi, S., et al., A field indoor air measurement of
    SARS-CoV-2 in the patient rooms of the largest hospital
    in Iran. Sci Total Environ, 2020. 725: p. 138401.
11. Santarpia, J.L., et al., Aerosol and Surface
    Transmission Potential of SARS-CoV-2. medRxiv, 2020: p.
    2020.03.23.20039446.
12. Stadnytskyi, V., et al., The airborne lifetime of small
    speech droplets and their potential importance in SARS-
                                      27



     Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 27 of 29
      CoV-2 transmission. Proc Natl Acad Sci U S A, 2020.
      117(22): p. 11875-11877.
13.   CDC. Commercial Laboratory Seroprevalence Survey Data.
      Coronavirus Disease 2019 (COVID-19) 2020 June 26, 2020;
      Available from: https://www.cdc.gov/coronavirus/2019-
      ncov/cases-updates/commercial-lab-surveys.html.
14.   Price-Haywood, E.G., et al., Hospitalization and
      Mortality among Black Patients and White Patients with
      Covid-19. N Engl J Med, 2020. 382(26): p. 2534-2543.
15.   MacIntyre, C.R. and A.A. Chughtai, A rapid systematic
      review of the efficacy of face masks and respirators
      against coronaviruses and other respiratory
      transmissible viruses for the community, healthcare
      workers and sick patients. Int J Nurs Stud, 2020. 108:
      p. 103629.
16.   Liang, M., et al., Efficacy of face mask in preventing
      respiratory virus transmission: A systematic review and
      meta-analysis. Travel Med Infect Dis, 2020: p. 101751.
17.   Chu, D.K., et al., Physical distancing, face masks, and
      eye protection to prevent person-to-person transmission
      of SARS-CoV-2 and COVID-19: a systematic review and
      meta-analysis. Lancet, 2020. 395(10242): p. 1973-1987.
18.   CDC. Cleaning and Disinfection for Households.
      Coronavirus Disease 2019 (COVID-19) 2020 May 27, 2020;
      Available from: https://www.cdc.gov/coronavirus/2019-
      ncov/prevent-getting-sick/cleaning-disinfection.html.
19.   Weintraub, K., Does Widespread Disinfecting Kill the
      Coronavirus? It’s Under Debate, in The New York Times.
      2020; Available from:
      https://www.nytimes.com/2020/04/14/health/disinfectant-
      coronavirus.html
20.   Carter, A., The politics of masks: How face coverings
      became so divisive in NC and beyond, in The News &
      Observer. 2020.
21.   CDC. Considerations for Election Polling Locations and
      Voters. Coronavirus Disease 2019 (COVID-19) 2020 June
      22, 2020; Available from:
      https://www.cdc.gov/coronavirus/2019-
      ncov/community/election-polling-locations.html.
22.   Berry, A.C., M.S. Mulekar, and B.B. Berry, Wisconsin
      April 2020 Election Not Associated with Increase in
      COVID-19 Infection Rates. medRxiv, 2020: p.
      2020.04.23.20074575.

                                   28



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 28 of 29
23. Leung, K., et al., No Detectable Surge in SARS-CoV-2
    Transmission Attributable to the April 7, 2020
    Wisconsin Election. Am J Public Health, 2020: p. e1-e2.
24. Cotti, C.D., Engelhardt, B.; Foster, J.; Nesson, E. T.;
    Niekamp, P. S., The Relationship between In-Person
    Voting and COVID-19: Evidence from the Wisconsin
    Primary. 2020, National Bureau of Economic Research;
    Available from: https://www.nber.org/papers/w27187
25. Wisconson Election Commission, Summary of April 7, 2020
    Election. 2020; Available from:
    https://elections.wi.gov/sites/elections.wi.gov/files/2
    020-
    04/April%207%20Election%20Summary%20and%20Next%20Steps.
    pdf
26. Dave, D.M., et al., BLACK LIVES MATTER PROTESTS, SOCIAL
    DISTANCING, AND COVID-19, in NBER WORKING PAPER SERIES.
    2020, National Bureau of Economic Research; Available
    from: https://www.nber.org/papers/w27408.pdf
27. Garg S, Kim L, Whitaker M, et al. Hospitalization Rates
     and Characteristics of Patients Hospitalized with
     Laboratory-Confirmed Coronavirus Disease 2019 — COVID-
     NET, 14 States, March 1–30, 2020. MMWR Morb Mortal Wkly
     Rep 2020;69:458–464. DOI:
     http://dx.doi.org/10.15585/mmwr.mm6915e3external icon.




                                   29



  Case 1:20-cv-00457-WO-JLW Document 73-4 Filed 07/02/20 Page 29 of 29
